          Case 2:05-mc-02025 Document 1048 Filed 07/10/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA



DENISE KING,                                     :
                                                 :
                       Plaintiff,                :     Civil Action No.:
                                                 :
               v.                                :
                                                 :
MICHAEL BAKER INTERNATIONAL,                     :
                                                 :
                       Defendants.               :




                                          COMPLAINT


       AND NOW, comes the Plaintiff, Denise King, by and through her undersigned counsel,

Sean A. Casey, Esquire, and files the following Complaint:




                                       Nature of the Action


       This is an action brought pursuant to the Americans with Disabilities Act Amendment

Act (ADAAA), as amended 42 U.S.C. §12010 et. seq., Age Discrimination Employment Act of

1967 (ADEA), the Family Medical Leave Act, 29 U.S.C. §2601, Pennsylvania Human Relations

Act, as well as retaliation for exercising her rights under these various statutes. The Plaintiff,

Denise King, seeks declaratory, injunctive, and compensatory relief for the discriminatory

conduct, retaliation, and termination of her position by the Defendant in this matter.
               Case 2:05-mc-02025 Document 1048 Filed 07/10/20 Page 2 of 10




                                                 Parties


          1.      Plaintiff, Denise King, is an adult individual, who currently resides at 1111 Dana

Drive, Bethel Park, PA 15102. At the time of her termination, the Plaintiff was forty-six (46) years

of age.

          2.      At all times relevant hereto, the Plaintiff was a qualified individual and otherwise

possessed all qualifications necessary to perform the essential functions of the job.

          3.      Defendant, Michael Baker International is a company headquartered in the state of

Pennsylvania, at 500 Grant Street, Suite 5400, Pittsburgh, PA 15219.

          4.      It is estimated that the Defendant Michael Baker International has well over fifty

(50) employees in Western Pennsylvania.


                                              Jurisdiction


          5.      This Court has jurisdiction over this Complaint pursuant to 28 U.S.C. §1331,

relating to federal questions. Supplemental jurisdiction over the related state law claim is

conferred by 28 U.S.C. §1367(a).

          6.      Venue is proper in this case pursuant to 28 U.S.C. §1391(b).


                                           Statements of Fact


          7.      Plaintiff incorporates all the previous paragraphs by reference as if fully set forth

herein.

          8.      The Plaintiff, Denise King, accepted employment with the Defendant on or about

November 30, 2015, with the job title of tax manager.

          9.      By training, the Plaintiff is a CPA and served primarily in a tax function.



                                                    2
           Case 2:05-mc-02025 Document 1048 Filed 07/10/20 Page 3 of 10




       10.    Though the Plaintiff’s title was tax manager, in addition to handling various tax

returns and tax issues, she also had a number of other job responsibilities that included many

general accounting functions.

       11.    In early March of 2019, the Plaintiff began to experience significant and severe

symptoms related to her medical condition.

       12.    The symptoms would cause her to get fatigued, foggy and disoriented, creating

issues with cognition and comprehension.

       13.    That same month, the Plaintiff began using intermittent FMLA leave. Her primary

care physician filled out paperwork required by the Employer.

       14.    Shortly thereafter, the Plaintiff also made requests to be allowed to work additional

days from home due to her health issues.

       15.    At that time, the Plaintiff was already working one (1) day a week from home.

       16.    The Plaintiff’s work is primarily done using computers.

       17.    The Plaintiff maintained that working from home would not have changed the

quality of her work and would otherwise allowed her to perform all of the essential functions of

her job.

       18.    In late July of 2019, the Defendant brought in a much younger female individual to

work with the tax department.

       19.    The Plaintiff was asked to train this individual, and specifically to “show her

everything you do.”

       20.    Several weeks later, the Defendant hired an additional younger male individual into

the department.

       21.    On or about August 12, 2019, the Plaintiff was again asked to train this individual.



                                                3
          Case 2:05-mc-02025 Document 1048 Filed 07/10/20 Page 4 of 10




       22.     The Plaintiff was not able to train that individual, as the Plaintiff needed to take

additional FMLA leave.

       23.     While the Plaintiff was off on FMLA leave, she was called at home on August 21,

2019, and was told she was being terminated.

       24.     The reason given by the Defendant was that they were eliminating her position, but

the Plaintiff believes that most of her job responsibilities were not eliminated, especially given the

training that she had just given to a younger individual.

       25.     The Plaintiff believes that the new controller in the company had an expressed

interest in hiring younger individuals.

       26.     The Plaintiff’s age, coupled with her medical condition and need for

accommodation, made her an unattractive employee for this new controller.

       27.     The Plaintiff maintains that even if they were eliminating the job title of “Tax

Manager,” there were a number of other positions similar to hers, that she could have very easily

transferred into given her familiarity with the company and its procedures, and the multitude of

the job responsibilities that she had during her employment with Michael Baker International.

       28.     On or about November 22, 2019, the Plaintiff, Denise King, filed a Charge with

the EEOC Pittsburgh Office.

       29.     On or about April 14, 2020, the EEOC advised in correspondence they intended

to issue a Notice of Right to Sue. (Exhibit 1)




                                                  4
            Case 2:05-mc-02025 Document 1048 Filed 07/10/20 Page 5 of 10




                      Count 1: Disability Discrimination: ADAAA & PHRA


          30.    Plaintiff incorporates all the previous paragraphs by reference as if fully set forth

herein.

          31.    The Defendant failed to engage in the interactive process and terminated her

while on medical leave.

          32.    The Defendant expressed discriminatory animus and committed discriminatory

acts against the Plaintiff in violation of the Americans with Disabilities Act Amendment Act, as

amended 42 U.S.C. §12010 et. seq., and the Pennsylvania Human Relations Act, 43 P.S. §951 et.

seq.

          33.    Defendant’s actions were done with malice or reckless disregard of Plaintiff’s

federally protected rights.

          34.    As a direct and proximate result of Defendant’s actions, Plaintiff has suffered and

continues to suffer, lost wages and benefits, as well as humiliation, inconvenience, mental

distress and embarrassment.


          WHEREFORE, the Plaintiff respectfully requests this Court enter judgment in her favor

and against the Defendant, reinstating her to the position she would have occupied but for the

Defendant’s discriminatory conduct, and award her damages for past lost wages and benefits,

future lost wages and benefits, compensatory damages for humiliation, embarrassment and

inconvenience, loss of standing and reputation in the community, punitive damages, liquidated

damages, declaratory and injunctive relief, attorney’s fees and costs, and such other relief as the

Court may deem appropriate.


          A jury trial is demanded.


                                                   5
            Case 2:05-mc-02025 Document 1048 Filed 07/10/20 Page 6 of 10




                                            Count 2: FMLA


          35.     Plaintiff incorporates all the previous paragraphs by reference as if fully set forth

herein.

          36.     This case is brought pursuant to the Family Medical Leave Act (FMLA), 29

U.S.C. 2601 et. seq.

          37.     Defendant violated and intentionally interfered with Plaintiff’s rights under the

Family Medical Leave Act (FMLA) 29 U.S.C. §2601 et. seq., terminating Plaintiff while on

medical leave.

          38.     Plaintiff, Denise King, was an employee of the Defendant, and entitled to leave

pursuant to 29 CFR 825.114, which leave was denied by the Defendant.

          39.     Plaintiff was notified of her termination on August 21, 2019, while on medical

leave.

          40.     Plaintiff maintains that the Defendants violated the FMLA by interfering with

Plaintiff’s use of medical leave, and ultimately terminating her for said medical leave.

          41.     Plaintiff maintains that the employer violated the FMLA by not allowing the

Plaintiff to return to her position with accommodations and terminating her while attempting to

use said leave.


          WHEREFORE, the Plaintiff respectfully requests this Court enter judgment in her favor

and against the Defendant, reinstating her to the position she would have occupied but for the

Defendant’s discriminatory conduct, and award her damages for past lost wages and benefits,

future lost wages and benefits, compensatory damages for humiliation, embarrassment and

inconvenience, loss of standing and reputation in the community, punitive damages, liquidated



                                                    6
           Case 2:05-mc-02025 Document 1048 Filed 07/10/20 Page 7 of 10




damages, declaratory and injunctive relief, attorney’s fees and costs, and such other relief as the

Court may deem appropriate.


        A jury trial is demanded.




                                            Count 3: ADEA


        42.        Paragraphs 1 through 31 above are incorporated herein by reference as though

fully set forth.

        43.        Plaintiff was forty-six (46) years of age when terminated by the Defendant.

        44.        Plaintiff is aware of other younger individuals hired by the Defendant, that the

Defendant had requested her to train them to handle the job duties she was performing.


        WHEREFORE, the Plaintiff respectfully requests this Court enter judgment in her favor

and against the Defendant, reinstating her to the position she would have occupied but for the

Defendant’s discriminatory conduct, and award her damages for past lost wages and benefits,

future lost wages and benefits, compensatory damages for humiliation, embarrassment and

inconvenience, loss of standing and reputation in the community, punitive damages, liquidated

damages, declaratory and injunctive relief, attorney’s fees and costs, and such other relief as the

Court may deem appropriate.


        A jury trial is demanded.




                                                    7
            Case 2:05-mc-02025 Document 1048 Filed 07/10/20 Page 8 of 10




                         Count 4: Retaliation: ADAAA, PHRA & FMLA


          45.    Plaintiff incorporates all the previous paragraphs by reference as if fully set forth

herein.

          46.    Plaintiff had disclosed her medical conditions, and had requested medical leave,

which constituted protected activity under these statutes.

          47.    As a result, Plaintiff was harassed, humiliated, terminated, and discriminated

against by the Defendant in retaliation for the disclosure of her medical conditions and the

assertion of her rights under the FMLA, ADAAA and PHRA.

          48.    Under the Family Medical Leave Act, the ADAAA, and the PHRA, a retaliatory

action by an employer toward an employee for exercising their statutory rights is a violation of

that statute and against public policy.

          49.    As a direct and proximate result of Defendant’s actions in violation of the PHRA,

Plaintiff suffered lost wages and benefits, lost employment opportunities and future income, as

well as humiliation, inconvenience, mental distress, and embarrassment.


          WHEREFORE, the Plaintiff respectfully requests this Court enter judgment in her favor

and against the Defendant, reinstating her to the position she would have occupied but for the

Defendant’s discriminatory conduct, and award her damages for past lost wages and benefits,

future lost wages and benefits, compensatory damages for humiliation, embarrassment and

inconvenience, loss of standing and reputation in the community, punitive damages, liquidated

damages, declaratory and injunctive relief, attorney’s fees and costs, and such other relief as the

Court may deem appropriate.


          A jury trial is demanded.


                                                   8
     Case 2:05-mc-02025 Document 1048 Filed 07/10/20 Page 9 of 10




                             PRAYER FOR RELIEF


        WHEREFORE, Plaintiff requests that this Court:


A)      Grant a permanent injunction enjoining Defendant, its directors, officers,

employees, agents, successors, heirs and assigns, and all persons in active concert and

participation with them, from engaging in, ratifying, or refusing to correct, employment

practices which interfere with the exercise of rights and/or discriminate in violation of the

Family Medical Leave Act and ADAAA;


B)      Order Defendant to institute and implement training programs, policies, and

practices and programs designed to ensure the Defendant provides proper leave and does

not retaliate and/or interfere with those who engage in statutorily protected activity;


C)      Order Defendant to make whole Denise King, by providing appropriate back pay

with prejudgment interest, in amounts to be determined at trial, compensate her for lost

benefits, and all other affirmative legal and equitable relief necessary to eradicate the

effects of its unlawful employment practice;


D)      Order Defendant to pay Plaintiff compensatory damages in an amount to be

determined at trial;


E)      Order Defendant to pay Plaintiff the reasonable attorney’s fees and costs and

other legal expenses incurred by the Plaintiff in this matter;


F)      Order Defendant to remove and expunge, or to cause to be removed or expunged,

all negative, discriminatory, and/or defamatory memorandum or other documentation

from the Plaintiff’s record of employment; and

                                          9
 Case 2:05-mc-02025 Document 1048 Filed 07/10/20 Page 10 of 10




G)     Award the Plaintiff such other legal and equitable relief as the Court deems

appropriate and just.




                                     Respectfully submitted


                                     /s/ Sean A. Casey
                                     Sean A. Casey
                                     PA ID #79806
                                     Email: sean@caseylegal.com

                                     SEAN A. CASEY, ATTORNEY AT LAW
                                     First & Market Building
                                     100 First Avenue, Suite 1010
                                     Pittsburgh, PA 15222
                                     T: (412) 201-9090
                                     F: (412) 281-8481

                                     Counsel for Plaintiff,
                                     Denise King




                                       10
